     Case 4:18-mj-01203 Document 27 Filed in TXSD on 12/04/18 Page 1 of 1
                                                                          United States District Court
     Case 4:18-mj-01203 Document 26-1 Filed in TXSD on 11/29/18 Page 1 Southern
                                                                       of 1 District of Texas
                                                                               ENTERED
                                                                           December 04, 2018
                                                                            David J. Bradley, Clerk
                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION


UNITED STATES OF AMERICA                 §
                                         §
v.                                       §   NO. 4: 18-MJ-01203
                                         §
JOSE MANUEL GONZALEZ                     §
TESTINO,                                 §
                                         §
DEFENDANT                                §
                                         §


                                     ORDER

       For the reasons stated in the government's motion, the motion to exclude

time from December 10, 2018 through December 20, 2018 pursuant to the Speedy

Trial Act, 18 U.S.C. § 3161(h)(7)(B)(iii) is GRANTED.




                                                           I _A-t1----
       SignedinHouston, Texas on      ~ ~,                                 '20 18.




                                       [1?1~~-
                                       UNITED STATES MASTRATE JUDGE
                                       SOUTHERN DISTRICT OF TEXAS
